Opinion op the Court by
Judge Peters :
The amended petitions in these consolidated cases seem to have been filed to assert, and enforce a lien on the land for the payment of the notes sued on, which as therein alleged, were given for the price, or a part of price for said land; and the causes of action, as therein alleged, were insufficient to authorize a judgment, and demurrer to said amended petitions, if such had been filed, should have been sustained. But the original petition stated facts which constituted causes of action, and uncontroverted would have entitled appellant, to personal judgments. And therefore, as the demurrers were general, and applied to the original as well as to the amended petitions, it was erroneous to sustain them, and dismiss the actions. Wherefore, the judgments are reversed, and the causes remanded with directions to over-rule said' demurrers, and for further proceedings consistent herewith.